Case: 11-15259         Date Filed: 07/31/2012   Page: 1 of 5
                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15259
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 6:11-cv-01731-MSS-GJK



ANESH GUPTA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                 versus

U.S. ATTORNEY GENERAL, ANY OTHER PERSON
HAVING PETITIONER IN CUSTODY,

llllllllllllllllllllllllllllllllllllllll                               Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (July 31, 2012)

Before BARKETT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 11-15259     Date Filed: 07/31/2012   Page: 2 of 5
      Anesh Gupta appeals the district court’s dismissal, based on a lack of

subject matter jurisdiction, of his habeas corpus petition filed pursuant to 28

U.S.C. § 2241, and the court’s denial of his motion for a temporary restraining

order and preliminary injunction. Gupta, an alien residing in the United States,

filed an application for adjustment of status in 2002. When he filed for adjustment

of status, he also filed an application for employment authorization, which was

granted in 2002. In 2009, the United States Citizenship and Immigration Services

denied his application for adjustment of status, and Gupta’s employment

authorization was automatically terminated because removal proceedings were

instituted. On appeal, Gupta argues that the district court mischaracterized his

petition as an attack on the discretionary denial of his application for adjustment of

status under the Immigration and Nationality Act, when he actually was

challenging the fact that he never received a hearing before his employment

authorization was terminated.

      We review de novo a district court’s dismissal of a habeas corpus petition

for lack of subject matter jurisdiction. Taylor v. United States, 396 F.3d 1322,

1327 (11th Cir. 2005). We can “affirm for any reason supported by the record,

even if not relied on by the district court.” Cochran v. U.S. Health Care Fin.

Admin., 291 F.3d 775, 778 n.3 (11th Cir. 2002).


                                          2
              Case: 11-15259     Date Filed: 07/31/2012    Page: 3 of 5
      We have held that 28 U.S.C. § 2241 “is the statutory grant of authority to

federal courts to issue the writ when certain jurisdictional prerequisites are

satisfied.” Arnaiz v. Warden, Fed. Satellite Low, 594 F.3d 1326, 1328 (11th Cir.

2010). One of these jurisdictional prerequisites is that the petitioner must be in

custody. Patel v. U.S. Att’y Gen., 334 F.3d 1259, 1263 (11th Cir. 2003). When

determining whether habeas corpus is available, the Supreme Court “has generally

looked to common-law usages and the history of habeas corpus both in England

and in this country.” Jones v. Cunningham, 371 U.S. 236, 238, 83 S. Ct. 373, 375

(1963).

      Regardless of precisely how the district court characterized Gupta’s

arguments, Gupta has failed to show that he is in custody. A review of cases from

our Court and the Supreme Court revealed no case that extended the “in custody”

requirement to employment situations. In Arnaiz, we noted that habeas corpus has

historically been used to review executive detention, and that “it is in that context

that its protections have been strongest.” Arnaiz, 594 F.3d at 1328-29. Because

of this historical context, habeas corpus jurisdiction requires some form of

custody. Id. Imprisonment is the usual context of habeas corpus, but the Supreme

Court has noted that there was historical support for habeas corpus relief where a

person’s movements are otherwise sufficiently restrained, such as where (1) a


                                          3
               Case: 11-15259     Date Filed: 07/31/2012    Page: 4 of 5
woman’s guardians were keeping her away from her husband, (2) an indentured

girl was assigned to another man for “bad purposes,” (3) a parent was attempting

to obtain custody of a child from the other parent, or (4) a person was challenging

conscription into the military. Jones, 371 U.S. at 238-40, 83 S. Ct. at 375-76; see

also Patel, 334 F.3d at 1263 (“There must be a significant restraint on the

petitioner’s liberty to satisfy this ‘custody’ requirement.”)

      We have also determined that petitioners challenging fines, restitution, or

revocation of a driver’s license were not in custody for habeas corpus purposes.

See Arnaiz, 594 F.3d at 1330; Duvallon v. Florida, 691 F.2d 483, 485 (11th Cir.

1982); Westberry v. Keith, 434 F.2d 623, 624-25 (5th Cir. 1970).

      Here, Gupta has not explained how he is in custody. He is not in any

traditional form of custody such as imprisonment, nor are his movements or

liberties significantly restrained. See Patel, 334 F.3d at 1263. Indeed, his

requested form of relief is a court order permitting him to work in the United

States, rather than an order seeking his release from anyone’s custody. See

Arnaiz, 594 F.3d at 1329 (noting that typical habeas corpus remedy is release from

custody). Because Gupta has not demonstrated how the lack of employment

authorization equates to being “in custody” for § 2241 purposes, the district court

properly concluded that it did not have jurisdiction to consider Gupta’s § 2241


                                           4
               Case: 11-15259     Date Filed: 07/31/2012    Page: 5 of 5
petition. See Patel, 334 F.3d at 1263. Because it lacked jurisdiction over this

matter, the district court also correctly concluded that it could not issue a

temporary restraining order or a preliminary injunction.

      AFFIRMED.




                                           5